Citation Nr: 0813808	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  02-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-
connected osteopenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1986 to April 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran appeared and testified at a February 2002 Travel 
Board hearing and the transcript is of record.

The Board notes that the veteran's claim was remanded, inter 
alia, for a VA examination in a September 2005 Board 
decision, the requested development was completed and the 
claim is appropriately before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not experience a loss of range of motion 
in the thoracolumbar spine, nor does she experience an 
increased loss of motion after repetitive use due to pain, 
fatigue, weakness or lack of endurance.  

3.  The veteran does not experience painful motion, 
tenderness or spasms in the thoracolumbar spine. 

4.  The veteran is not currently diagnosed as having 
arthritis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for assignment of a compensable rating for 
service-connected osteopenia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Codes 5003, 5009, 5013, 5292, 5295 (effective 
prior to September 26, 2003); Diagnostic Code 5242 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2001 and January 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete her claims for service 
connection, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now typically required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was not provided in a separate VCAA 
notice letter, but was included in the May 2007 Supplemental 
Statement of the Case.  As will be highlighted below, the 
veteran's failure to receive timely and adequate notice in 
compliance with Dingess has not prejudiced the veteran in 
pursuing her claim.  As such, the Board finds that VA met its 
duty to notify the veteran of her rights and responsibilities 
under the VCAA.

With respect to the timing of the VCAA notice, the Board 
points out that the Court held in Pelegrini that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the appealed AOJ decision was 
pending at the time the VCAA was enacted and, as such, notice 
prior to that decision was not possible.  The Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because she was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate her 
claim.  Additionally, references made in communications to VA 
by the veteran and her representative evidence an 
understanding of what evidence was necessary to substantiate 
her claim.  Furthermore, a Supplemental Statement of the Case 
was issued in January 2005, making all notices pre-decisional 
as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran is a former rating 
specialist at the Montgomery, Alabama RO and has an 
experienced representative advising her.  Neither the 
veteran, nor her representative, has alleged a defect in 
notice.  Further, the veteran has demonstrated throughout the 
course of this appeal that she is fully aware of the evidence 
necessary to substantiate her claim-for example, she 
questioned the use of a specific rating code in determining 
the appropriate rating for her osteopenia.  As such, the 
Board specifically finds that the veteran is not prejudiced 
by any procedural notice error.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  


The Board notes that the veteran was provided inadequate VCAA 
notice for her appeal regarding her initial noncompensable 
rating for osteopenia, and was not advised of the specific 
rating criteria regarding her disability.  In Dingess, the 
U.S. Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was found to be legally 
sufficient, as reflected in the discussion above, VA's duty 
to notify in this case has been satisfied and the purpose of 
the notice has been fulfilled.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the severity of her disability, and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In February 2002, the 
veteran appeared and testified before the undersigned at a 
Travel Board hearing at the Montgomery RO.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  


Increased rating

The veteran contends that she experiences pain in her spine 
due to her service-connected osteopenia and is entitled to a 
compensable rating.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994). 
The veteran was originally rated under Diagnostic Codes 5099-
5003.  Diagnostic Code 5099 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (2007).  Of 
note, the veteran's disability is most closely analogous to 
Diagnostic Code 5013 for osteoporosis with joint 
manifestations.  Pursuant to the regulations, disabilities 
under 5013 are rated under Diagnostic Code 5003.  Thus, the 
veteran was originally rated under Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis).  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

At one point, the veteran's service-connected osteopenia of 
the spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5009, which provides that other types of arthritis 
should be rated under Diagnostic Code 5002.  Diagnostic Code 
5002 specifies that for chronic residuals of rheumatoid 
arthritis such as limitation of motion or ankylosis the 
disability should be rated under the appropriate diagnostic 
codes for the specific joint involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.  The Board notes that 
there is no evidence of ankylosis, nor has the veteran 
contended otherwise.  

The veteran filed her claim in January 1999.  She contends 
that her discomfort associated with her service-connected 
osteopenia is in her back.  During the pendency of this 
appeal, the criteria for evaluating spine disorders have been 
substantially revised.  Changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a became effective September 26, 2003.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003). 

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114. 

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the thoracolumbar spine 
when limitation was slight (10 percent), moderate (20 
percent), or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective before September 26, 2003).  
For lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position (20 
percent), or listing of the whole spine to the opposite side 
with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  38 C.F.R. § 
4.71, Diagnostic Code 5295 (effective before September 26, 
2003). 

According to the new law,  Diagnostic Code 5242 (degenerative 
arthritis of the spine) (see also, Diagnostic Code 5003), is 
evaluated under the following general rating formula for 
diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
code section for intervertebral disc syndrome is now 5243, 
and associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Upon receipt of bone density test results in January 1999, 
the veteran was diagnosed as having osteopenia.  At that 
time, the veteran was complaining of pelvic pain.  No 
notation was made as to the location of the osteopenia.

In a statement received in June 1999, the veteran advised 
that she is required to take estrogen and extra calcium pills 
due to her osteopenia.  She related that her physicians 
advised her that she was in the early stages of osteoporosis.  
Again in a statement received in July 1999, the veteran 
asserted that she was required to take calcium pills for the 
rest of her life due to her osteopenia.  She noted that her 
osteopenia is due the premature menopause caused by her 
hysterectomy.  She made no notation of any physical symptoms 
associated with her condition.  

In the veteran's November 2000 notice of disagreement, she 
advised that she experienced pain due to her osteopenia.  The 
veteran did not specify where she was experiencing the pain.

In a statement received in August 2001, the veteran indicated 
that she experienced severe aching of her bones and joints 
due to her service-connected osteopenia.  She further noted 
that her osteopenia would cause, in addition to aching bones 
and joints, crippling and debilitating problems.  

In the veteran's September 2001 substantive appeal, she 
asserted that due to her service-connected osteopenia, she 
must continue to take medication that causes her side 
effects.  She advised that she experienced headaches, which 
were severe at times, and achy joints and bones.  That same 
month, the veteran submitted a statement disagreeing with use 
of Diagnostic Code 5003 for rating osteopenia as she was not 
diagnosed as having arthritis.  

In February 2002, the veteran underwent a VA examination, 
although requested, no opinion was made as to the severity of 
her osteopenia or its associated symptoms.

In July 2002, the veteran submitted a statement requesting 
the maximum benefit allowed for her service-connected 
osteopenia.  She reported that this condition affected the 
bones in her entire body.  No associated symptomatology was 
noted.  

In her August 2002 notice of disagreement with the initial 
noncompensable rating for osteopenia, the veteran again 
contended that VA rated her condition under an inappropriate 
Diagnostic Code.  The veteran reported that she was diagnosed 
as having osteopenia upon x-ray findings as well as 
"exacerbated episodes several times a year."  She noted 
that the osteopenia affected all of her major and minor 
joints.  The veteran again advised that she is required to 
take medication for the rest of her life to prevent future 
bone loss.  She related that the medications caused her 
severe side effects and illness several times yearly.  

In a March 2002 VA treatment note, the veteran sought 
treatment for low back pain.  Upon physical examination, she 
was noted to have mild paraspinal spasms and mild tenderness.  
She was diagnosed as having muscle spasms.  There was no 
notation as to the cause of the muscle spasms or tenderness.
In a February 2003 VA treatment note, the veteran's back was 
examined.  There was no tenderness noted upon palpation of 
the spine.  At that same treatment, she was noted to have a 
medical history including osteoporosis.  No further notations 
were made regarding osteoporosis.  This same assessment was 
noted in subsequent VA treatment records.

In April 2004, the veteran underwent a VA examination for a 
claimed back condition and her functional impairment solely 
due to her service-connected osteopenia.  Vis-à-vis her 
osteopenia, the veteran was not noted to have any symptoms 
related to the osteopenia, and the examiner indicated that 
she may not have symptoms related to this disability.  The 
examiner opined that the veteran's osteopenia increased her 
fracture risk and he could not provide a further opinion on 
that disability.  Upon review of x-rays, the veteran was 
noted to have mild degenerative disc disease of the 
lumbosacral spine and a cervical sprain-these were not 
linked to her osteopenia diagnosis.  

In a May 2004 VA examination report, the examiner found that 
the veteran's sole functional impairment for her service-
connected osteopenia was that she had an increased risk of 
fractures.  

Upon a September 2005 Board remand order, the veteran again 
underwent a VA examination in February 2006.  The veteran 
reported her major area of discomfort associated with her 
osteopenia was her back.  She reported daily flare-ups, 
lasting from 1 to 12 hours.  The veteran advised that she is 
currently treated with a Megestrol inhaler and Actonel with 
calcium for her disability.  During flare-ups, the veteran 
rests in bed.  She indicated that she did not experience a 
radiation of pain.  

Upon physical examination, the veteran's flexion of the spine 
was 90 degrees and extension was 28 degrees.  The veteran had 
right and left lateral flexion at 28 degrees.  Her right 
lateral rotation was 54 degrees and left lateral rotation was 
55 degrees.  She was noted to have a normal spinal contour 
and a symmetric gait.  The veteran reported no pain during 
the examination and there was no tenderness or spasm of the 
spine.  The examiner noted no increased loss of motion after 
repetitive use due to pain, fatigue, weakness or lack of 
endurance.  Upon review of a spinal x-ray, the examiner noted 
that the veteran had a normal lumbar spine.  In the 
examiner's opinion, the veteran had no loss of motion or 
disability related to osteoporosis of the spine.  

The Board notes that, as interpreted by the Court, 38 C.F.R. 
§§ 4.40 and 4.45 require the Board to consider a veteran's 
pain, swelling, weakness and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that all complaints of 
pain, fatigability, etc., shall be considered when put forth 
by a veteran.  In this case, however, there is no objective 
evidence of limitation of any joint motion due to osteopenia.  

Given the evidence as outlined above, the Board finds that 
the veteran does not have a compensable loss of motion in her 
spine.  The veteran does not meet the criteria for a 
compensable rating under either the old regulations or new 
regulations covering spinal disabilities.  The veteran 
complained of discomfort due to her osteopenia in her back.  
She had also previously reported achy joints.  In the 
veteran's April and May 2004 VA examinations, the only 
functional impairment due to her osteopenia was noted to be 
an increased chance of fractures.  Moreover, in her February 
2006 VA examination, her range of motion was not considered 
to be limited under VA standards.  Specifically, the veteran 
experiences thoracolumbar flexion of 90 degrees and extension 
of 28 degrees; right and left lateral flexion of 28 degrees; 
and right lateral rotation of 54 degrees and left lateral 
rotation of 55 degrees.  The veteran's combined range of 
motion of the thoracolumbar spine is 283 degrees.  These 
findings are within the normal range of motion, for 
compensation purposes, under the general rating criteria for 
conditions of the spine.  Additionally, there is no evidence 
to suggest that the veteran had a limited range of motion as 
contemplated by the spinal rating criteria under the old 
regulations.  

Further, there are no x-ray findings of record evidencing 
that the veteran experiences arthritis of the thoracolumbar 
spine as to allow for a 10 percent rating under Diagnostic 
Code 5003.  Although in April 2004, the veteran was found to 
have mild degenerative disc disease of the lumbosacral spine, 
the February 2006 x-ray revealed a normal lumbar spine.

Additionally, the veteran experiences no pain, tenderness, 
spasms or increased loss of motion after repetitive use due 
to pain, fatigue, weakness or lack of endurance.  The Board 
has considered the application of "staged" ratings, but 
found no evidence of record to suggest that the veteran met 
the criteria for a compensable rating for her service-
connected osteopenia since entitlement.  Absent a finding of 
a limited range of motion of the thoracolumbar spine or x-ray 
evidence to show arthritis of the thoracolumbar spine, a 
compensable rating for osteopenia must be denied.  


Extraschedular considerations

The veteran has not identified any specific factors related 
to her service-connected osteopenia which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the veteran has 
not required frequent periods of hospitalization for 
treatment of her osteopenia.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to her 
osteopenia, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

A compensable rating for osteopenia is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


